 LONGSHOREMEN ILWU LOCALS 40 & 8 (STC SUBMARINE)293International Longshoremen's and Warehousemen'sUnion Locals 40 & 8 and STC Submarine Sys-tems, Inc. Case 36-CD-185July 31, 1990DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTThe charge in this Section 10(k) proceeding wasfiled February 28, 1990, by the Employer, STCSubmarine Systems, Inc , alleging that the Re-spondent, International Longshoremen's and Ware-housemen's Union Locals 40 & 8, violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to the Employer'sunrepresented employees The hearing was heldApril 3, 1990, before Hearing Officer Linda JScheldrupThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board affirms the heanng officer's rulings,finding them free from prejudicial error On theentire record, the Board makes the following find-ingsI JURISDICTIONThe Employer, a Delaware corporation with itsoffices and place of business located in Portland,Oregon, is engaged in the manufacture of fiberoptic cable The Employer has gross annual sales inexcess of $500,000 and in the course and conductof its business purchased and caused to be trans-ferred and delivered to its facilities in the State ofOregon goods and materials valued in excess of$50,000 directly from sources outside the State ofOregon The parties stipulate, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act andthat International Longshoremen's and Warehouse-men's Union Locals 40 & 8 are labor organizationswithin the meaning of Section 2(5) of the ActII THE DISPUTEA Background and Facts of DisputeThe Respondent has a collective-bargainingagreement with the Port of Portland (Port), datedOctober 22, 1984, covering the loading of ships atany of the Public Cargo Handling Facilities operat-ed or controlled by the Port in the Rivergate In-dustrial District Property and in other areas OnJuly 20, 1988, the Port entered into a lease agree-ment with the Employer in order to build a planton the Port's property at Rivergate The Employerbuilt a plant and is producing underwater fiberoptic cable at this site The lease agreement statesthat the Employer shall not operate the premises asa Public Cargo Handling Facility and is thus notsubject to the Port's collective-bargaining agree-ment with the Respondent The Employer assignedthe loading of the fiber optic cable to its own em-ployeesThe Respondent made several protests to thePort regarding the Port's lease agreement with theEmployer, and claimed the cable-loading work foremployees it represents The Respondent then fileda grievance against the Port, claiming a violationof its collective-bargaining agreement with thePort The arbitrator ruled in favor of the Respond-ent Despite the Respondent's protests and the arbi-trator's ruling, the Port did nothing to change theEmployer's assignment of the cable-loading workOn August 28, 1989, the Respondent sent thePort a letter, again claiming the cable-loadingwork The letter further statedWe have chosen this way of communicatingour concerns to you rather than other avenueswhich are obviously available to us We arenot insensitive to damage that is done to thePort created by controversy and negativemedia coverage We want to avoid that if pos-sible However, time is running out and no oneshould underestimate our resolve We intendto load that cable aboard the vessel Just be-cause our response, to this point, has beenmeasured carefully and discreetly [sic] shouldnot lead anyone to believe that we will not doeverything necessary to perform this work thatwe are contractually, legally, ethically andmorally entitled to Our eight hundred plusmembers are entitled to, expect and demandno lessB Work in DisputeThe disputed work involves the loading of un-derwater fiber optic cable onto a cable-laying shipat the Employer's dock, which is on land leasedfrom the Port in Portland, OregonC Contentions of the PartiesThe Respondent contends that there is no rea-sonable cause to believe that any statement in itsAugust 28, 1989 letter to the Port involved a viola-tion of Section 8(b)(4)(D) of the Act, nor is thereany other evidence before the Board to support aconclusion that reasonable cause exists to believe299 NLRB No 34 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat Section 8(b)(4)(D) has been violated For thisreason, the Respondent contends that the presentdispute is not properly before the BoardThe Employer contends that there is reasonablecause to believe that the Respondent, through itsAugust 28, 1989 letter, threatened the Port witheconomic action with the object of forcing a reas-signment of the cable-loading work to employeesrepresented by the Respondent The Employer fur-ther contends that all relevant factors support anaward of the work to employees of the EmployerD Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe Section 8(b)(4)(D) of the Act hasbeen violated The Employer contends that the Re-spondent violated Section 8(b)(4)(D) by its August28, 1989 letter to the Port that stated that it will"do everything necessary to perform this work"The Respondent, however, argues that the letterdid not constitute a threat of economic action andthat there is no other evidence of an alleged threatin connection with its attempt to obtain the workfor employees it representsWe find that the statements in the Respondent'sletter to the Port do not establish reasonable causeto believe that the Respondent violated Section8(b)(4)(D) The statement that it would "do every-thing necessary to perform this work" is too vagueand insubstantial to establish reasonable cause'The statement indicates that the Respondent in-tends to pursue its attempt to obtain the work foremployees it represents However, neither thisstatement nor any other statement in the letter indi-cates an intent to communicate a threat of illegalconduct 2 Further, we find nothing else in thisletter, or in the rest of the record, which would es-tablish reasonable cause to believe that the Re-spondent made a threat of economic action in vio-lation of Section 8(b)(4)(D) of the ActWe find no reasonable cause to believe that Sec-, non 8(b)(4)(D) has been violated Accordingly, weshall quash the notice of heanngORDERThe notice of hearing is quashed1 See Sheet Metal Workers Local 38 (Corbesco Inc), 295 NLRB 1069(1989) (union official's statements, "I could not stand idly by and watchanother trade perform our work" and "I'll just take whatever steps Ihave to necessary to get this work for my members," do not establishreasonable cause)2 In arguing that there exists reasonable cause to believe that Sec8(bX4)(D) was violated, the Employer relies on Ironworkers Local 3(Spancrete Northeast), 267 NLRB 950 (1983) There, the Board found thata union representative's statement that "he would go to court or dowhatever he had to do to get the work" established reasonable cause Wefind this statement distinguishable The part of the statement saying thathe would "do whatever he had to do to get the work" implied somethingother than going to court In the instant case, there is no evidence sug-gesting that the Respondent was communicating a threat of Illegal con-duct rather than an Intent to enforce its arbitration award or to resort tosome other legal course of action